Citation Nr: 0801339	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) or bronchitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for the RO in Winston-Salem, North 
Carolina, which denied the veteran's request to reopen his 
claims for service connection for COPD or bronchitis and for 
a lumbar spine disorder.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the appellant's claims 
folder.


FINDINGS OF FACT

1.  By rating decision in June 2002, the RO denied service 
connection for COPD or bronchitis; the veteran was notified 
of the decision but he did not appeal.

2.  The evidence associated with the claims file subsequent 
to the June 2002 RO decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for COPD or bronchitis.

3.  By rating decision in June 2002, the RO denied service 
connection for a lumbar spine disorder; the veteran was 
notified of the decision but he did not appeal.

4.  The evidence associated with the claims file subsequent 
to the June 2002 RO decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for COPD or bronchitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The additional evidence presented since the June 2002 
rating decision is not new and material, and the claim for 
service connection for COPD or bronchitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  The June 2002 rating decision denying service connection 
for a lumbar spine disorder is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

4.  The additional evidence presented since the June 2002 
rating decision is not new and material, and the claim for 
service connection for a lumbar spine disorder is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for COPD or 
bronchitis and for a lumbar spine disorder were denied in a 
June 2002 rating decision.

The veteran attempted to reopen his claim in February 2005.  
By a rating decision dated June 2005, the RO denied reopening 
the claims because the veteran had not submitted new and 
material evidence.

The evidence on file at the time of the June 2002 rating 
decision included:

*	Service medical records, including the veteran's pre-
induction physical dated June 1965, which was negative 
for COPD, bronchitis, or a lumbar spine disorder; 
notations showing that the veteran was seen in June 1966 
for complaints of cough and soreness of the chest and in 
August 1966 for a head cold and headache; and the August 
1967 separation examination, which showed normal 
evaluation of the lungs and chest, and of the spine.  

*	VA treatment records dated 1998 to 2002, which showed 
diagnoses of COPD/bronchitis and chronic lumbar strain 
with muscle spasms.

Evidence received subsequent to the June 2002 rating decision 
included:

*	VA treatment records dated 2002 to 2005, which show 
treatment for severe COPD and degenerative disc disease.

*	Statements dated in April 2006 from individuals who 
stated that the veteran had back and breathing problems 
since his return from service.  

*	The transcript of a March 2007 hearing at which the 
veteran testified that his current COPD was a result of 
gas chamber training during his basic training; that 
when he went to Fort Rucker to Aviation School, he was 
sent to the dispensary because he could not breathe, but 
they could not find anything wrong with him; that while 
stationed in Germany he was given orders from his 
Sergeant to move a generator by hand, injured his back, 
and has had back problems ever since; and at which he 
referenced a photograph he had submitted to show a piece 
of plywood on his bed in service to keep his back 
straight.

The additional medical evidence since the June 2002 rating 
decision concerning the veteran's COPD/bronchitis and lumbar 
spine disorder does not show a nexus to service.  Rather, the 
evidence received after the June 2002 rating decision is 
merely cumulative of evidence previously of record in that it 
simply shows that the veteran has been treated for these 
conditions.  This evidence does not raise a reasonable 
possibility of substantiating the claims.  What was missing 
at the time of the June 2002 rating decision -- and what is 
missing now -- is medical evidence showing that these 
disabilities were present during service or evidence linking 
any of these disabilities to the veteran's active duty 
service

Although the veteran submitted a photograph of a bed with 
plywood indicating this was his bed and that there was 
plywood placed there to keep his back straight; there is no 
evidence to verify that this is the veteran's bed or that the 
plywood on this bed was placed there for his back condition.  
Again, service medical records are negative for complaints, 
treatment, or diagnosis of a back disorder.

While the veteran's statements and those of his friends 
linking his claimed disabilities to service are acknowledged, 
to the extent that they are attempting to present evidence of 
etiology or medical causation of disease or illness, they are 
not competent since it has not been shown that they have the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The veteran's contentions in this regard 
were previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.

Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2005 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The March 2005 letter also provided appropriate information 
to the veteran on the definition of new and material 
evidence, the date of the prior denial of service connection 
and basis for the prior denial of his claims, and the 
evidence necessary to reopen the claims for service 
connection for COPD or bronchitis and a lumbar spine 
disorder.  The veteran has been adequately informed of the 
specific information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006, 
shortly after that decision was issued.  The failure to 
provide the specific notice required by Dingess in a timely 
manner is harmless in this instance because new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection, and any questions as to the 
disability rating or the effective date to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, lay statements, and a photograph have 
been associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for COPD or 
bronchitis is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a lumbar 
spine disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


